DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 and 20 in the reply filed on 05/05/2021 is acknowledged. Accordingly, claims 1-20 are currently pending, with claims 15-19 withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-14 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Holme et al., (Sinogram-based coil selection for streak artifact reduction in undersampled radial real-time magnetic resonance imaging, Aug 02, 2016, Quantum Imaging in Medicine and Surgery, Vol 6, No 5: 552-556; hereinafter “Holme” –cited by applicant).
Regarding claim 1, Holme, drawn to a method for reducing streak artifacts in a magnetic resonance imaging system (see Abstract), the method comprising:
acquiring, by the magnetic resonance imaging system, k-space data for different coils from a radial scan of a patient (see page 555, MRI: “All measurements were performed on a human MRI system operating at 3 T (Magnetom Prisma Fit, Siemens Healthcare, Erlangen, Germany) using either a 64-channel head coil or a combination of an 18-element thorax coil with suitable coils of the 32-element spine coil.”; see also page 553, Algorithm: “Step 1: for each coil n, take the ungridded raw k-space data h.sub.n…)”;
determining a streak energy from the k-space data for each of the coils (see page 553, Algorithm: “In order to retain a sufficient number of coils for successful image reconstruction, the signal contribution of each coil to the final image is estimated, and coils are only removed up to a certain signal threshold.”); 
weighting the k-space data differently for different ones of the coils based on the respective streak energies (see page 553, Algorithm: Steps 1-10);
reconstructing a representation of the patient from the weighted k-space data (see page 554, Evaluation: “Coil selection was implemented as a preprocessing step 
generating an image from the representation (see page 554, Evaluation: “For evaluation of the algorithm, real-time MRI movies were reconstructed using NLINV (2) with either data from all coils or a subset of coils as obtained by sinogram-based selection.”).

Regarding claim 20, Holme discloses a magnetic resonance system for streak artifact reduction (see Abstract), the magnetic resonance system comprising:
a plurality of coils (see page 555, MRI: “All measurements were performed on a human MRI system…using either a 64-channel head coil or a combination of an 18-element thorax coil with suitable coils of the 32-element spine coil.);
a reconstruction processor configured to determine rescale factors of streak energy for the coils and reconstruct, from measures by the coils of a patient, a region of the patient, the rescale factors included in a data-consistency check of the reconstruction (see page 555, MRI: “All measurements were performed on a human MRI system operating at 3 T (Magnetom Prisma Fit, Siemens Healthcare, Erlangen, Germany) using either a 64-channel head coil or a combination of an 18-element thorax Algorithm: Steps 1-10); and
a display configured to display an image of the region of the patient as reconstructed (implied in Figs. 3 and 4).

Regarding claim 2, Holme discloses the acquiring comprising a dynamic contrast enhanced magnetic resonance imaging scan as the radial scan (see page 554, Evaluation: “All acquisition techniques rely on radial fast low-angle shot (FLASH) sequences with either refocusing gradients yielding T2/T1 contrast as used for dynamic monitoring of the temporomandibular joint (6) or random RF spoiling (7) for T1 contrast in studies of cardiac function (8), articulatory processes (9), and flow (10); for details see Table 1.”).

Regarding claims 3-5, Holme discloses separating the k-space data into different frequency bands (see page 553, Algorithm: “In order to retain a sufficient number of coils for successful image reconstruction, the signal contribution of each coil to the final image is estimated…” see Steps 1-2), the streak energy being a ratio of energy in the high frequency to energy in the low frequency (see page 553, Algorithm: “Step 7: calculate the streak ratio Rn for each coil as Rn = | sTdiff,n /sl,n |”), and separating by a frequency threshold (see page 553, Algorithm: “Step 6: for each coil n, apply thresholding to sdiff,n with threshold T=μdiff,n+4σdiff,n, that means set sdiff,n to zero where it is smaller than T, generating the thresholded sTdiff,n.”).

claim 6, Holme discloses weighting with an inverse of the streak energy, the inverse being normalized (see page 553, Algorithm: “Step 3: approximate the signal contribution Fn of each coil to the FOV by the L2 norm of the inner part of the high-resolution sinogram. The width of this inner part is the length of the diagonal of the FOV (see indicated area in Figure 2). Normalize each Fn by dividing by ∑n Fn”).

Regarding claims 7 and 8, Holme discloses iteratively reconstructing with the weighted k-space data being in a data-consistency term of the iterative reconstruction (see page 553, Algorithm: Steps 2-9), with golden angle radial sparsity reconstruction (see page 553, Methods: “the proposed difference strategy is performed on sinograms which are obtained by 1D FFT of each radial k-space line and as such preserve spatial locality. This enables subsequent noise filtering to preserve the spatial streak origin while still reducing the influence of the low signal-to-noise ratio of a real-time acquisition.”).

Regarding claims 9-11, Holme discloses calculating a correction field calculating as a ratio of an inverse non-uniform fast Fourier transform from the k-space data without the weighting to an inverse non-uniform fast Fourier transform from the weighted k-space data (see page 554, Evaluation: “For evaluation of the algorithm, real-time MRI movies were reconstructed using NLINV (2) with either data from all coils or a subset of coils as obtained by sinogram-based selection…All acquisitions used two-fold readout oversampling, which was removed by cropping after reconstruction. Reconstruction further involved a gradient delay correction, a compression to ten principal components 

Regarding claims 12 and 13, Holme discloses compressing the k-space data for the different coils to a fewer number of virtual coils, the compressing including separate terms for high and low frequency components of the k-space data (see page 553, Algorithm: see Steps 8-9), and using less than all the virtual coils as the weighted k-space data, the virtual coils with more of the streak artifact not being used as the weighted k-space data (see page 553, Algorithm: see Step 10).

Regarding claim 14, Holme discloses reconstructing with coil sensitivity maps rescaled as a function of the streak energy (see Fig, 2: “The ratio of the norm of the filtered difference sonogram and the low-resolution sinogram is used as the streak ratio. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793